*539The court below overruled the demurrer ou the question of jurisdiction, and on the defendants pleading to the merits entered judgment for the claimant, but only for the purpose of an appeal, the claimant having no right of appeal because the amount involved was less than $3,000.
The judgment of the court below is reversed on the ground that the claimant voluntarily abandoned his entry and has no claim for the sum he paid to initiate it.
Mr. Justice Brewer delivered the opinion of the Supreme Court, January 3,1899.